Per Curiam,
Mason, Chief Justice.
The argument of the counsel for the plaintiff in error in this case, is entirely without a basis. The facts upon which it stands do not appear in such a manner that we can recognize them. An entry by the clerk of facts either proved or admitted ¡3 no legitimate testimony for the guidance of this court. The law has pointed out the manner of informing the appellate court of all proofs or admissions made in_.the court below. The entry by the clerk in this case, is only a bill of exceptions without that authentication which the statute prescribes. The signature and seal of the judge is wanting and therefore it is not such a record as we can acknowledge.
Judgment affirmed.